Case 0:20-cv-62492-WPD Document 38 Entered on FLSD Docket 05/12/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 20-62492-CIV-DIMITROULEAS
  UNITED STATES OF AMERICA,
         Plaintiff,
  v.
  WENDELL DEVALLON,
  BERALD DOMINIQUE, and
  TAX TIME GROUP INC.,

         Defendants.
  _____________________________________/


                  ORDER ADOPTING REPORT OF MAGISTRATE JUDGE;
         GRANTING UNITED STATES’ EX PARTE MOTION FOR TEMPORARY
                           RESTRAINING ORDER


         THIS CAUSE is before the Court on the United States’ Ex Parte Motion for Temporary

  Restraining Order [DE 33], and the May 11, 2021 Report and Recommendation of Magistrate

  Judge Lurana S. Snow [DE 36].

         The Report states that the Government advises it will not file any objections if its Motion

  is granted; accordingly, the Court is reviewing the Report and Recommendation prior to the

  expiration of the 14 days normally afforded to file objections. See [DE 36] at p. 6. As no timely

  objections will be filed, the Magistrate Judge’s factual findings in the Report [DE 36] are hereby

  adopted and deemed incorporated into this opinion. LoConte v. Dugger, 847 F.2d 745, 749-50

  (11th Cir. 1988), cert. denied, 488 U.S. 958 (1988); RTC v. Hallmark Builders, Inc., 996 F.2d

  1144, 1149 (11th Cir. 1993). The Court has conducted a de novo review of the Report [DE 36]

  and record and is otherwise fully advised in the premises. The Court agrees with the Magistrate

  Judge’s reasoning and conclusions.
Case 0:20-cv-62492-WPD Document 38 Entered on FLSD Docket 05/12/2021 Page 2 of 3




          Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

     1.      The Report [DE 36] is hereby ADOPTED and APPROVED;

     2.      United States’ Ex Parte Motion for Temporary Restraining Order [DE 33] is

             GRANTED as follows:

             A. Effective May 12, 2021, the Defendants, as well as anyone else bound pursuant to

                Federal Rule of Civil Procedure 65(d)(2), are enjoined from directly or indirectly

                encumbering, liquidating, transferring, or otherwise spending or disposing of the

                assets of any of the following bank accounts:

                    a. Account ending in 7974 at Bank of America in the name of Wendell

                       Devallon;

                    b. Account ending in 2885 at Bank of America in the name of Wendell

                       Devallon or Tax Time;

                    c. Account ending in 2041 at Fifth Third Bank in the name of Platnum [sic]

                       Business d/b/a VIT Logistics;

                    d. Account ending in 1000 at Wells Fargo in the name of Destiny Challence

                       [sic]; and

                    e. Account ending in 4266 at Bank of America in the name of Dynamic.

             B. The names of accountholders are provided for the Defendants’ convenience to aid

                them in their identification of the accounts. But if any of the accounts are in the

                name(s) of any accountholder(s) other than those listed above, this Order still

                applies with equal force. The account numbers, not the names on the accounts,

                shall govern.
Case 0:20-cv-62492-WPD Document 38 Entered on FLSD Docket 05/12/2021 Page 3 of 3




             C. This Order shall remain in place for 14 days. However, if the Defendants deposit

                $208,603.87 in the Court’s registry prior the expiration of 14 days, they shall be

                released from any further restrictions on the use of the assets in the listed

                accounts.

     3.      Defendants shall serve a copy of the Order upon any person or entity they know to

             claim an interest in any of the accounts listed in this Order. They are directed to file

             an affidavit of compliance within three days indicating who, if anyone, they served.

     4.      The Clerk is DIRECTED to place this Order, unsealed, in the publicly accessible

             docket.

     5.      After docketing this Order, the Clerk is DIRECTED to UNSEAL all docket entries

             and the associated exhibits related to United States’ ex parte motion. [DE’s 33, 35,

             36, 37].

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 12th day of May, 2021.




  Copies furnished to:
  Magistrate Snow
  Counsel of Record
